      Case: 4:19-cv-02689-KBB Doc #: 47 Filed: 08/02/21 1 of 1. PageID #: 384




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN E. JACKS,                               )       CASE NO. 4:19CV2689
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
CITY OF YOUNGSTOWN,                          )
et al.,                                      )
                                             )
                      Defendants.            )       JUDGMENT ENTRY


       For the reasons stated in the contemporaneously filed Memorandum Opinion and Order

issued by this Court on August 2, 2021, the Court GRANTS Defendant’s Motion for Summary

Judgment on Jacks’s federal claims and dismisses Jacks’s state law claims without prejudice.

Doc. 37. This matter is terminated on the docket of this Court.



       IT IS SO ORDERED.

  Dated: August 2, 2021
                                                 /s/Kathleen B. Burke
                                                 Kathleen B. Burke
                                                 United States Magistrate Judge
